NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           25-FEB-2022
                                           07:51 AM
                                           Dkt. 52 OAWST
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF KL

        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 21-000049)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By: Ginoza, C.J., and Wadsworth and McCullen, JJ.)

          Upon consideration of the Stipulation to Dismiss Appeal
filed on February 16, 2022, by Father-Appellant, the papers in
support, and the record, it appears that the parties stipulate to
dismiss this docketed appeal pursuant to Hawai#i Rules of
Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved, and the appeal is dismissed.

          DATED:   Honolulu, Hawai#i, February 25, 2022.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge


                                     /s/ Clyde J. Wadsworth
                                     Associate Judge


                                     /s/ Sonja M.P. McCullen
                                     Associate Judge